Citation Nr: 1625974	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a cold-weather injury of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded this case in April 2015.  It now returns for appellate review. 

In a post-remand rating decision mailed in March 2016, the RO granted service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative arthrosis of the great metatarsal phalangeal joint and residuals of deep vein thrombosis, with post phlebitis syndrome, of the left foot/leg were caused by in-service cold exposure.  


CONCLUSION OF LAW

The criteria for service connection for degenerative arthrosis of the great metatarsal phalangeal joint and residuals of deep vein thrombosis, with post phlebitis syndrome, of the left foot/leg have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

The Veteran has been diagnosed as having mild degenerative arthrosis of the great metatarsal phalangeal joint and residuals of deep vein thrombosis, with post phlebitis syndrome, of the left foot/leg.  See VA examination report dated in September 2015.  The Veteran's service treatment records were destroyed in a 1973 fire at a National Archives facility.  However, as he was in combat, and pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts that the claimed cold exposure inherent in his service in Korea occurred.  Thus, he has satisfied the first two prongs of a service-connection claim.  



The Veteran was afforded a VA examination for residuals of a cold-weather injury of the left lower extremity in September 2015.  After reviewing the Veteran's claims file and conducting an in-person examination, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of that conclusion, the examiner reasoned that because the Veteran's limited STRs did not indicate that the Veteran suffered a cold-weather injury, there was no medical documentation of a cold-weather injury during or after the incident, and because he was diagnosed with spontaneous left leg deep vein thrombosis (DVT) in 1992 and treated for that condition with no recurrence and no connection to his 1950 cold-weather injury, the Veteran's current conditions were not related to service.  

The September 2015 VA examination lacks probative value.  The examiner stated that the Veteran was diagnosed with DVT in 1992 and while that statement is true, the September 2008 VA treatment records show that the Veteran was also treated for DVT in 1985.  The opinion was also based, in part, upon a lack of medical documentation of a cold-weather injury during service.  However, the Veteran has provided competent and credible statements concerning his cold weather injury.  

Also of a record is a September 2015 VA X-ray report of the Veteran's left foot that showed mild degenerative arthrosis of the great metatarsal phalangeal joint, diffuse soft tissue swelling, and noninflammatory enthesopathic changes at the superior and inferior calcaneus.  The radiologist provided a diagnosis of "cold injury to left leg/foot," indicating that the findings demonstrated on x-ray were residuals of the Veteran's in-service cold injury.  Resolving doubt in the Veteran's favor, the evidence of record supports a nexus between his current degenerative arthrosis of the great metatarsal phalangeal joint of the left foot and residuals of deep vein thrombosis, with post phlebitis syndrome, of the left leg, and his in-service cold exposure.  See 38 C.F.R. § 3.102.  Therefore, service connection is 

granted for degenerative arthrosis of the great metatarsal phalangeal joint of the left foot and residuals of deep vein thrombosis, with post phlebitis syndrome, of the left leg.


ORDER

Entitlement to service connection for degenerative arthrosis of the great metatarsal phalangeal joint of the left foot and residuals of deep vein thrombosis, with post phlebitis syndrome, of the left leg is granted.



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




